Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims have been renumbered as shown below:

Claims 10 - 19 have been renumbered as claims 1 – 10 respectively.
Claims 1 - 9 have been renumbered as claims 11 - 19 respectively.
Claim 20 is not renumbered

Response to Amendment
Applicant’s amendment filed 1/19/2022 has been fully considered and as a result claims 1 - 20 are now allowed.


Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 1/19/2022, page 10, 2nd paragraph), the prior art of record, including Mello, Maitra fail to teach or suggest:
“associating the second location identifier as received in conjunction with the
fulfillment of the first request with the first location identifier;”
Claims 1 - 20 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIEH M. FAN can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Adolf  DSouza
Primary Examiner
Art Unit 2632


/ADOLF DSOUZA/
Primary Examiner, Art Unit 2632